DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liensberger et al. (US 2015/0220598 A1), hereinafter “Liensberger”.

As per claim 1, Liensberger teaches a method comprising:
“generating, by a management server, based on data received from a plurality of data sources and based on a the plurality of source system formats associated with the plurality data sources, platform metadata for use in managing the data across a set of data management platform services” at [0027]-[0032], [0053]-[0054] and Figs. 1, 3;
(Liensberger teaches the computer system 102 (i.e., “management server”) receives data elements from data sources 111. Data sources 111 includes virtually any type or kind of data sources such as web services, database, tables, columns, file (including documents, spreadsheets, image, video, audio), webpages, programing objects, etc. Liensberger teaches the computer system 102 includes data catalog 104 (i.e., “platform metadata”) which is generated based on data from a plurality of data sources 111 and a plurality of source system formats. For example, the data catalog 104 includes element 121 from web service 11A, element 123 from database 111B, element 124 from web page 111E and element 126 from Table 111F. The data catalog 104 is configured to maintain data elements taken from data sources 111 and to maintains links (i.e., “metadata for used in managing the data”) between a plurality of different and otherwise unconnected but related data elements from one or more data sources 111)
“wherein the set of data management platform services comprises a data shopping component and a data preparation component” at [0028], [0052]-[0056];
(Liensberger teaches the computer system 102 includes a view creation module 103 and data virtualization system 106 converts data of different data formats and/or data types into a uniform format processable by data catalog 104, automatically classify data element and relationships between elements in corresponding data sources) 
“generating, by the data shopping component based on a received plurality of inputs associated with data fields stored by the data shopping component, a view of first data associated with the data fields,” at [0034]-[0038] and Fig. 2;
(Liensberger teaches the view creation module 103 receives a query including one or more query terms (i.e., “a plurality of inputs”) associated with data elements (i.e., “data fields”) stored in the data catalog 104 (i.e., “the data shopping component”.)Liensberger teaches in response to receiving the query 141, view creation module 103 can infer data view 144, Data view 144 can satisfy one or more query terms 142, 143 (i.e., “the received plurality of inputs), through reference to data catalog 104 (i.e., “platform metadata”). For example, view creation module 103 can determine that database 111B contains data element 123, data element 123 can satisfy one or more of query terms 142, 143. View creation module 103 can determine that Web page 111E contains data element 12. Data element 124 can satisfy one or more of query terms 142, 143.) 
“wherein the data fields identify at least a first data source and a second data source of the plurality of data source having distinct source system formats of the plurality of source system formats” at [0031]-[0034];
(Liensberger teaches the plurality of data sources 111 having different data types and/or data formats. For example, data element 123 (i.e., “data field”) from database 111B (i.e., “first data source”) is projected revenue for a prospective customer, and data element 124 from Web Page 111E (i.e., “second data source”) are contact information for the prospective new customer) 
“storing, in the platform metadata, first metadata indicative of the first data, the view of the first data and the data fields” at [0028], [0030]-[0034], [0039]-[0042];
(Liensberger teaches at [0028] that the data catalog 104 is configured to maintain data elements (i.e., “the first data”) taken from data sources 111 and to maintain relationships between data elements, wherein each data element such as data element 123 corresponds to a data field from database 111B. Liensberger also teaches at [0030] the cache 107 is configured to store results of previous queries and other data elements. When returning a data view, a data catalog can check 104 for data elements, prior retrieving data element from data sources 111. The catalog 104 is therefore including an indication whether the view, including data elements, is stored in the cache.)
“processing, by the data preparation component based on the view of the first data, one or more commands, generating, by the data preparation component based on the one or more commands, a custom data set comprising at least a portion of the first data” at [0042], [0052]-[0055];
(Liensberger teaches the view creation module derive or synthesize (i.e., “one or more commands”) data element 127 (i.e., “custom data set”) from one or more data elements 123, 124. The combination of data element 123, 124 and 127 satisfy query terms 142, 143)
“storing, in the platform metadata, second metadata indicative of the one or more commands and the custom dataset” at [0053]-[0056];
(Liensberger a data view responsive to query terms can be selected from a set of pre-defined data views (i.e., indication…of the custom dataset). Liensberger also teaches the view creation module 103 automatically classify data elements and relationship between elements in corresponding data sources. Based on classification, the view creation module can automatically propose view by joining/matching data elements (i.e., indication of the one or more commands). For example, the view creation module can know that certain classified elements are usually not useful by themselves but if they are joined/matched with other elements of a specific other type they are usable by consumers)

As per claim 2, Liensberger teaches the method of claim 1, wherein “the set of data management platform services further comprises a load processing service, and the method further comprises: receiving, by the load processing service, the portion of the first data from the at least one data source of the plurality of data sources, wherein the load processing service performs a quality control on the portion of the first data” at [0027]-[0032].

As per claim 3, Liensberger teaches the method of claim 2, wherein “the set of data management platform services further comprises a source processing service, and the method further comprises: receiving, by the source processing service from the load processing service, the portion of the first data, wherein the source processing service formats and profiles the portion of the first data received from the load processing service” at [0027]-[0032], [0055].

As per claim 4, Liensberger teaches the method of claim 3, wherein “the set of data management platform services further comprises a subject processing service, and the method further comprises: receiving, by the subject processing service from the source processing service, the portion of the first data, wherein the subject processing service standardizes the portion of the first data received from the source processing service” at [0027]-[0037].

As per claim 5, Liensberger teaches the method of claim 1, wherein “the view of the first  data integrates a subset of data stored in the first data source and a subset of data stored in the second data source without modifying the distinct source system formats” at Figs. 1-2.

As per claim 6, Liensberger teaches the method of claim 5, further comprising “receiving, at a graphical user interface (GUI) in communication with the management server, a selection for a shop-for-data function; and generating, based on the selection of the shop-for-data function, the view of the first data, wherein the view of the data comprises a tracking of data linage comprising one or more of the plurality of data sources and one or more calculations used to generate the view of the first data” at [0033]-[0046], [0056], and Figs. 1-2.

As per claim 7, Liensberger teaches the method of claim 1, wherein the first metadata and the second metadata further comprise at least one of: “access control metadata, encryption metadata, compression metadata, automated view creation metadata, metadata indicative of format changes, data lineage metadata, or refresh processing metadata” at [0028], [0030]-[0034], [0039]-[0042].

Claims 8-20 recite similar limitations as in claims 1-7 and are therefore rejected by the same reasons.







Response to Arguments
Applicant's arguments filed 9/09/2022 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claims 1-20, Applicant argued that “unlike the data catalog of Liensberger, which links between data elements contained in data sources, the recited “platform metadata” stores “first metadata indicative of: the first data, the view of the first data, and the data fields”. On the contrary, Liensberger teaches at [0028]-[0034] that the data catalog 104 is configured to maintain data elements (i.e., “the first data”) taken from data sources 111 and to maintain relationships between data elements, wherein each data element such as data element 123 corresponds to a data field from database 111B. Liensberger also teaches at [0030] the cache 107 is configured to store results of previous queries and other data elements. When returning a data view, a data catalog can check 104 for data elements, prior retrieving data element from data sources 111. The catalog 104 is therefore including an indication whether the view, including data elements, is stored in the cache. Liensberger’s data catalog 104 is therefore includes metadata indicative of “the first data, the view of the first data, and the data fields”, as required by the claims.  

	Applicant further argued that “unlike the data catalog and cache of the view creation module of Liensberger, which are used for creating a data view responsive to query terms, the recited “platform metadata” stores “second metadata indicative of: the one or more commands and the custom dataset”. On the contrary, Liensberger teaches at [0053]-[0056] a data view responsive to query terms can be selected from a set of pre-defined data views (i.e., indication…of the custom dataset). Liensberger also teaches the view creation module 103 automatically classify data elements and relationship between elements in corresponding data sources. Based on classification, the view creation module can automatically propose view by joining/matching data elements (i.e., indication of the one or more commands). For example, the view creation module can know that certain classified elements are usually not useful by themselves but if they are joined/matched with other elements of a specific other type they are usable by consumers. Liensberger therefore teaches the claimed second metadata, which includes indication of one or more commands (i.e., “Join” command) and a set of predefined data views (i.e., “custom dataset”) as required by the claims. 

	In light of the foregoing arguments, the 35 U.S.C 102 rejection is hereby sustained.










Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 30, 2022